Title: From George Washington to Timothy Pickering, 26 July 1783
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Saratogha 26 July 1783.
                        
                        A nNumber of Batteaux will be wanting to transport the necessary provisions and Stores to the Garrisons which
                            may be kept on the Western Waters. I must therefore desire that you will retain all such as are
                            suitable for that purpose and have them put into repair. I am Sir Your very Obedient humble Servant
                        
                            Go: Washington
                        
                        
                            P.S. They need be put in no other repair than what is necessary to transport them to Schenectady—they
                                must be overhauled afterwards.
                        

                    